
	

114 HJ 5 IH: Proposing an amendment to the Constitution of the United States regarding the effect of treaties, Executive orders, and agreements with other nations or groups of nations.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 5
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Culberson introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States regarding the effect of treaties,
			 Executive orders, and agreements with other nations or groups of nations.
	
	
		That the following article is proposed as an amendment to the Constitution of the United States,
			 which shall be valid to all intents and purposes as part of the
			 Constitution when ratified by the legislatures of three-fourths of the
			 several States within seven years after the date of its submission for
			 ratification:
			
				 —
					No treaty, Executive order, or any agreement with any nation or group of nations or any of the
			 provisions of such agreements, shall be construed to diminish any of the
			 rights or privileges guaranteed to citizens of the United States under the
			 Constitution of the United States, and Federal law.
					.
		
